Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s Remarks filed 11/15/2021 stated that: [t]he Office unequivocally acknowledges as much in the Restriction Requirement dated November 1, 2010 issued in U.S. Application No. 12/250,624, the parent of the present application now granted as the '151 patent. In the Restriction Requirement, the Office states that Invention 1, drawn to a method of treating cancer, and Invention II, drawn to a method of treating a bacterial or viral infection, "are unrelated" (emphasis added). Restriction Requirement at page 3. The Office further clarifies that "cancer and infections are different conditions with different causes which require different treatment. Cancer is characterized by uncontrolled cell growth while infections are caused by microorganisms." Id. Accordingly, it is concluded that "[r]estriction for examination purposes as indicated is proper because all these inventions...are independent or distinct for the reasons given (emphasis added)." Restriction Requirement at page 11. 
In view of the foregoing, the obviousness double patenting rejection dated 05/13/2021 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	Claims 24-42 have been allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615